

Fiserv [fiservlogo.jpg]
 
MASTER AGREEMENT


MASTER AGREEMENT ("Agreement”) dated as of November 7, 2008 ("Effective Date")
between Fiserv Solutions, Inc., a Wisconsin corporation with offices located at
600 Colonial Center Parkway, Lake Mary, Florida 32746, on behalf of itself and
its Affiliates, ("Fiserv"), and Commerce Bank Harrisburg, NA, a Pennsylvania
corporation with offices located at 3801 Paxton Street, Harrisburg, PA 17111
("Client").
Fiserv and Client hereby agree as follows:


1. Services.  (a) Fiserv, itself and through its affiliates, agrees to provide
Client, and Client agrees to obtain from Fiserv the services (collectively
"Services") and products ("Products") (collectively, "Fiserv Services")
described in the attached Exhibits. In consideration of Fiserv providing the
Services, Client shall pay to Fiserv the fees in accordance with this Agreement.
Except as set forth in this Agreement or as provided for pursuant to the Change
Control Process, there shall be no additional charge or fees payable by Client
in respect of Fiserv's performance of its obligations pursuant to this
Agreement. "Affiliate" shall mean an entity controlling, controlled by or under
common control with a party to this Agreement during the Term hereof where
control means the ownership or control, directly or indirectly, of more than
fifty percent (50%) of all of the voting power of the shares (or other
securities or rights) entitled to vote for the election of directors or other
governing authority.


(b) The Exhibits set forth specific terms and conditions applicable to the
Services and/or Products. The parties may add services and products to this
Agreement by signing an appropriate Exhibit to this Agreement subject to the
Change Control Process outlined in Appendix 3.


(c) In the event Client incurs actual and sustained volumes recognized by both
parties as being significantly in excess of Client's 20% year on year growth
projections, or in the event of a contemplated acquisition by Client that the
parties agree will significantly increase Client's use of Fiserv Services
(excluding EFT Services), then Fiserv and Client shall meet to discuss in good
faith any appropriate changes in pricing.


(d) Notwithstanding the foregoing, the parties acknowledge that the EFT Services
pricing in the market may change over the Term, and Client expects year on year
growth of 20%, therefore, specific to the EFT Services as described in Exhibit C
of the Agreement, the parties agree to conduct a competitive price analysis of
like services, like volumes, like growth, and like terms to such EFT Services
for comparable financial institution ("Like Services") within 90 days following
the end of years 3 and 5 of the Term from first production use of EFT Services
where such competitive analysis shall include Fiserv's then current competitive
pricing for such Like Services, If as a result of such analysis the then current
market competitive pricing for Like Services is materially different from the
pricing currently being invoiced to Client for such EFT Services, then the
parties agree to meet to negotiate in good faith any appropriate adjustment to
the fees for such EFT Services given current market rates for Like Services and
Client's actual growth achievement. Should the parties be unable to agree on an
appropriate adjustment, the matter shall be escalated to the second level of
informal effort under Section 10 (a) of this Agreement and ultimately resolved
through the Dispute Resolution process pursuant to Section 10 of this Agreement.
 
2. Fees for Fiserv Services. (a) General. Client agrees to pay Fiserv all of the
following (collectively, "Fees"):
 
(i) Monthly Fees - Actual fees (unless otherwise set forth in the Exhibits) due
and payable for the Fiserv Services made available in the previous month as
specified in the Exhibits beginning when each applicable Fiserv Service is made
available to Client. For the avoidance of doubt, the Monthly Fees include
Project Services fees.
 
(ii) Other Fees - License fees, Maintenance fees, and other fees are due as set
forth in the Exhibits.
 
(iii) Out-of-pocket and other additional charges for the month pursuant to
Section 2(b).
 
(iv) Taxes as defined in Section 2(c).
Fees payable pursuant to this Agreement, including each exhibit hereto,
including fees due with respect to Fiserv Services added subsequent to the
Effective Date of this Agreement shall be increased annually by the percentage
increase in the CPI [where "CPI" is the Consumer Price Index for the Urban Wage
Earners for clerical workers, All Cities (1982 - 100)] for the 12 month period
preceding the date of such increase ("Annual Increase"). Fee may also be
increased for incremental volumes or additional services
 
Fiserv Confidential

Page 1 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
provided by Fiserv as identified in the Exhibits. Fiserv may increase its Fees
in excess of amounts otherwise payable hereunder or under any exhibit in the
event that Fiserv implements major system enhancements (i.e. new functionality)
to comply with changes in law, government regulation, or industry practices.
Fiserv shall use commercially reasonable efforts to minimize any Fee increases
resulting from such changes. For the avoidance of doubt, Client may choose to
license enhancements that Fiserv develops for the Software that are not required
by Federal regulatory requirements as an option in consideration for payment by
Client to Fiserv of the applicable license and maintenance fees for such
Enhancement. In addition to the foregoing, Fiserv shall have the right to bill
Client the full amount of any increases in third party telecommunication costs,
network pass-through fees or other out of pocket expenses incurred on behalf of
Client as of the same effective date such increases are billed to Fiserv. Any
services in addition to the Services provided under this Agreement shall be
added by mutual written agreement between the parties by following the Change
Control Process outlined in Appendix 3.


(b) Additional Charges. Fees for out-of-pocket expenses, such as telephone,
courier, and other charges reasonably incurred by Fiserv for goods or services
obtained by Fiserv on Client's request and behalf shall be billed to Client at
cost plus the applicable Fiserv administrative fee of 15% ("Admin Fee"). Such
out-of pocket expenses may be changed from time to time upon notification of a
fee change from a vendor/provider. Fiserv will obtain Client's approval prior to
incurring such out-of pocket expenses on Client's behalf.


Fiserv shall bill and Client shall pay for travel and related expenses incurred
in relation to the Services in this Agreement, and, as applicable, such expenses
shall be incurred in accordance with Fiserv's then-current corporate travel and
expense policy. Fiserv has provided to Client Fiserv's current corporate travel
and expense policy as of July 2008. Upon Client's request or at least annually,
Fiserv shall provide Client a copy of Fiserv's then current corporate travel and
expense policy. All expenses shall be itemized on invoices submitted by Fiserv
monthly as incurred and shall be due and payable upon presentation of each
invoice as provided herein. Client may directly arrange and pay for travel or
related expenses for Fiserv staff through Client favorable relationships
provided such travel and related arrangements are coordinated with Fiserv staff.


(c) Taxes. Fiserv shall add to each invoice any sales, use, excise, value added,
and other taxes and duties however designated that are levied by any taxing
authority relating to the Fiserv Services ("Taxes"). Taxes shall be detailed and
noted separately on each applicable invoice. In no event shall "Taxes" include
taxes based upon Fiserv's net income.


(d) Payment Terms. Fees are due and payable monthly upon receipt of invoice.
Client shall pay Fiserv through the Automated Clearing House in accordance with
the ACH designation form attached as Appendix I to this Agreement unless
otherwise set forth in the Exhibits. In the event any invoiced amounts remain
unpaid 30 days after payment is due, Client shall pay a monthly late charge of
the lesser of 1.5% or the highest amount allowed by law. Client shall neither
make nor assert any right of deduction or set-off from Fees invoiced for Fiserv
Services provided except as set forth in this Section 2 (d). If Fiserv and
Client mutually agree in writing that a credit is due to Client and Fiserv has
not issued such credit within 10 days Client may set-off or deduct the amount of
such agreed credit from the next amount due. If Client disputes any invoice
item, Client shall provide written notice to Fiserv within 30 days of the
invoice date specifying in detail the nature of the disagreement. Client and
Fiserv shall work in good faith to resolve such dispute within 15 days of
receiving such detail or within such other time period as is mutually agreed in
writing between the parties. If such dispute is not resolved within such time
period, the parties shall escalate the dispute through the dispute resolution
process in Section 10 of this Agreement. During the dispute resolution process,
Client shall have the right to withhold payment of such disputed item or fee and
Fiserv shall not have the right to terminate for such withheld payment.


3. Confidentiality and Ownership. (a) Definitions.


(i) "Client Information" means the Client information provided to or accessed by
Fiserv in connection with this Agreement, whether or not any such information is
marked with a restrictive legend, including: (A) confidential plans,
information, and other proprietary material of Client; (B) customer lists and
any information and data concerning the business and financial records of
Client's customers prepared by or for Fiserv, or to which Fiserv has access, or
used in any way by Fiserv in connection with the provision of Fiserv Services;
and (C) any information and data received by Fiserv from Client.


(ii) "Fiserv Information" means Fiserv information provided to or accessed by
Client in connection with this Agreement whether or not any such information is
marked with a restrictive legend, including: (A) pricing and all other
provisions as set forth in this Agreement, confidential plans, information,
research, development, trade secrets, business affairs (including that of any
Fiserv Client, supplier, or affiliate), and other proprietary material of
Fiserv; (B)
 
Fiserv Confidential

Page 2 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
Fiserv's information security plans, business continuity plans, proprietary
computer programs (including custom software modifications, software
documentation, databases, and training aids, and all data, code, techniques,
algorithms, methods, logic, architecture, and designs embodied or incorporated
therein), all copyrights, patent rights, trademark rights and other proprietary
rights which form part of the Fiserv Services, and the terms and conditions of
this Agreement; (C) The Software System (as defined in Exhibit M) and all
modifications, enhancements, additions, upgrades, manuals, instructions,
documents, or other works based thereon or related thereto, and all patents,
copyrights, or other proprietary rights related to each of the foregoing, (all
of which are acknowledged by Client to be and contain Fiserv's and its licensors
proprietary information and trade secrets and are the sole and exclusive
property of Fiserv or its suppliers, whether made by Fiserv, Client, or any of
their employees or agents); (D) all information, reports, studies, object or
source code, flow charts, diagrams, and other tangible or intangible material of
any nature whatsoever produced by or as a result of any of the Services
performed pursuant to this Agreement or through its Exhibits, including Project
Services as set forth in Exhibit N, by Fiserv or jointly with Client, (all of
which shall be the sole and exclusive property of Fiserv or its corporate
parent); and (E) any other information and data received by Client from Fiserv.
Client shall be entitled to Use any work product provided by Fiserv in
accordance with the terms and conditions of this Agreement and its Exhibits.
Nothing in this Agreement or its Exhibits shall convey to Client any title to or
any rights in the Software licensed pursuant to Exhibit M, including but not
limited to all proprietary rights or ownership of any modifications or
derivatives. Client's sole right in relation to Software or any modifications
provided by Fiserv is Use of the same in accordance with the terms and
conditions of Exhibit M and related Exhibits M - n.


Client agrees that all materials made by Client, its employees or agents
pursuant to Sections 3(a)(ii) C and D shall be deemed to be "works made for
hire" of which Fiserv shall be deemed the author; provided that to the extent
such works are determined not to constitute "works made for hire" as a matter of
law, Client hereby irrevocably assigns and transfers to Fiserv all rights,
title, and interest in such works, including but not limited to copyrights,
patent rights, trade secrets, industrial property rights, and moral rights and
shall execute all documents reasonably requested by Fiserv for the purpose of
registering such rights.


(iii) "Information" means Client Information and Fiserv Information. No
obligation of confidentiality applies to any Information that the receiving
party ("Recipient") (A) already possesses without obligation of confidentiality;
(B) develops independently without use of or reference to the Information; or
(C) rightfully receives without obligation of confidentiality from a third
party. No obligation of confidentiality applies to any Information that is, or
becomes, publicly available without breach of this Agreement.


(b) Obligations. Recipient agrees to hold as confidential all Information it
receives from the disclosing party ("Discloser"). All Information shall remain
the property of Discloser or its suppliers and licensors. Recipient will use the
same care and discretion to avoid disclosure of Information as it uses with its
own similar information that it does not wish disclosed, but in no event less
than a reasonable standard of care. Recipient may only use Information in
accordance with the purpose of this Agreement. Fiserv specifically agrees that
it will not use or disclose any non-public personal information about Client's
customers in any manner prohibited by Title V of the Gramm-Leach-Bliley Act or
the regulations issued thereunder ("GLB"). Recipient may disclose Information
to: (i) its employees and employees of permitted subcontractors and affiliates
who have a need to know; and (ii) any other party with Discloser's prior written
consent. Before disclosure to any of the above parties, Recipient will have a
written agreement with such party sufficient to require that party to treat
Information in accordance with this Agreement. In the event Client requires a
third party to interface to Fiserv's CBS core system, Client shall comply with
the obligations of this Section for non-disclosure, ensure such third party
complies with applicable provisions of this Agreement, and license the
applicable Communicator message service in accordance with Exhibit M to this
Agreement. Client's third party shall write to such Communicator message
service. Any professional services required from Fiserv by Client to assist
Client's third party shall be provided at Client's expense at Fiserv's
professional service rates, as mutually agreed in writing, and provided in
accordance with Exhibit N. Recipient may disclose Information to the extent
required by law. However, Recipient agrees to give Discloser prompt notice, if
legally permissible, so that Discloser may seek a protective order. At
Recipient's option, Information will be returned to Discloser or destroyed
(except as may be contained in back-up files created in the ordinary course of
business that are recycled in the ordinary course of business over a 30- to
90-day period or such longer period as required by applicable law) at the
termination or expiration of this Agreement and, upon Discloser's request,
Recipient will certify to Discloser in writing that it has complied with the
requirements of this sentence. The
 
Fiserv Confidential

Page 3 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
provisions of this sub-section survive any termination or expiration of this
Agreement.


(c) Residuals. Nothing contained in this Agreement shall restrict Recipient from
the use in its business of any ideas, concepts, know-how, or techniques
contained in Information that are related to Recipient's business activities and
retained in the unaided memory of Recipient's employees.


(d) Fiserv System and Client Systems. Fiserv systems used in the delivery of
Services (the "Fiserv System") and Client's networks and computer systems
("Client Systems") contain information and computer software that are
proprietary and confidential information of the respective parties, their
suppliers, and licensors, Each party agrees not to attempt to circumvent the
devices employed by the other party to prevent unauthorized access thereto,
including, but not limited to, alterations, decompiling, disassembling,
modifications, and reverse engineering thereof.


(e) Ownership. With the exception of Client Information, all information,
reports, studies, object or source code, flow charts, diagrams, and other
tangible or intangible material of any nature whatsoever produced by Fiserv or
jointly with Client or by any of Fiserv's or Client's employees or agents,
through or as a result of or related to any of the Services performed, including
Project Services as set forth in Exhibits N and related N - n - n, or Products
provided hereunder including Software provided as set forth in Exhibit M and
related M - n - n, shall be the sole and exclusive property of Fiserv or its
corporate parent. Client shall execute documents reasonably required by Fiserv,
and shall ensure that its employees are subject to legally binding agreements or
other written commitments requiring them to execute documents reasonably
required by Fiserv, to perfect such rights, Client shall be entitled to use all
such work product in accordance with the terms and conditions of this Agreement.


(f) Exception to Ownership. In the event Client presents to Fiserv an original
idea regarding a technology or functionality development not previously
considered or known to Fiserv or the industry, Client and Fiserv may mutually
agree to an alternative ownership structure or to a period of exclusive use of
such development by Client. This shall not preclude Fiserv from accepting an
engagement for development of the same or a substantially similar development
for another Fiserv client, provided no use of Client Information is made by
Fiserv. Any provision of this Agreement to the contrary notwithstanding, Fiserv
shall not own the interface that Client or Client's third party contractor
creates to the Fiserv communicator application. Such interface shall be owned by
Client.


(g) Restrictions. Without limiting any other obligation set forth in this
Section 3, Client shall not use, transfer, distribute, interface, integrate, or
dispose of any information or content contained in the Fiserv Services in any
manner that could compete with the business of Fiserv. Client shall not: (i) use
the Fiserv Services to provide services to third parties; or (ii) reproduce,
republish or offer any part of the Fiserv Services (or compilations based on any
part of the Fiserv Services) for sale or distribution in any form, over or
through any medium, without the prior written consent of Fiserv. For the
avoidance of doubt, the restrictions in this subsection 3(g) shall not apply to
Client Affiliates or other Client personnel acting in the ordinary course of
business, provided that any such Client Affiliate is not a competitor of Fiserv
and provided further that any such Client Affiliate and Client personnel agree
to comply with the terms and conditions of this Agreement.


4. Information Security.  (a) General. Fiserv has implemented and shall maintain
appropriate measures designed to meet the objectives of the applicable
guidelines establishing information security standards as adopted by any federal
regulatory agencies having jurisdiction over Client's affairs ("Guidelines").
These measures will consist of appropriate disposal of consumer information as
required, and taking appropriate actions to address incidents of unauthorized
access to Client's sensitive customer information, including notification to
Client as soon as possible of any such incident. Without limiting the foregoing,
Fiserv's information security program is designed to: (i) ensure the security
and confidentiality of customer information; (ii) protect against any
anticipated threats or hazards to the security or integrity of such information;
and (iii) protect against unauthorized access to or use of such information that
could result in substantial harm or inconvenience to any customer. Upon Client's
written request or as mutually agreed between Client's information security
officer or designee and Fiserv's relationship manager, Fiserv shall provide
Client with copies of any associated audit reports, summaries of test results or
equivalent measures taken by Fiserv to ensure that its information security
program meets the objectives of the Guidelines.


(b) Client Requirements. As mutually agreed and at Client's expense, Fiserv
shall make commercially reasonable modifications to its information security
program to conform to Client's information security requirements, as they exist
from time to time.


(c) Fiserv Plan. Within 30 days of Client's written request, Fiserv shall
provide to Client a summary copy of Fiserv's written information security plan,
and thereafter upon Client's written request will provide updates on the status
of its information security plan.


Fiserv Confidential

Page 4 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
(d) Security Testing. Fiserv uses a third party to provide monitoring,
penetration and intrusion testing with respect to certain Services, Upon
Client's written request or as mutually agreed between Client's information
security officer or designee and Fiserv's relationship manager, Fiserv agrees to
provide Client with (i) a copy of its most recent security certification, if
any, for the applicable Fiserv service center providing such Services and/or
(ii) a letter from Fiserv's third party provider validating the certification.


(e) Notification. Each party agrees that it shall notify the other party as soon
as possible upon becoming aware of any incident of attempted or actual
unauthorized access to any Information or the Fiserv System.


(f) Data Encryption. Client agrees to comply with Fiserv's then-current data
encryption policies and controls regarding transmission to and from Fiserv of
tapes, images, Client Files as defined in Section 6 (a), or other data in
connection with the Fiserv Services (collectively, "Data"). Upon a requirement
of Client to send Data to Fiserv, upon request by Client, or as mutually agreed
between Client's information security officer or designee and Fiserv's
relationship manager. Fiserv shall provide to Client a copy of Fiserv's
then-current data encryption policies and controls. If Client requests or
requires Fiserv to send, transmit, or otherwise deliver Data to Client or any
third party in any manner not in compliance with such policies and controls,
then, notwithstanding any other provision of this Agreement: (i) Client
understands and accepts all risk of transmitting Data in an unencrypted or
otherwise noncompliant format; (ii) Client releases and discharges Fiserv and
its employees, officers, directors, agents, and affiliates from any and all
liability, damage, or other loss under this Agreement or otherwise
(collectively, "Loss") suffered by or through Client arising out of the
transmission, destruction, or loss of such Data, including without limitation
any information security or privacy breach related to such Data; and (iii)
Client shall indemnify and hold harmless Fiserv and its employees, officers,
directors, agents, and affiliates from any Loss suffered by any of them arising
out of the transmission, destruction, or loss of such Data, including without
limitation any information security or privacy breach related to such Data.


5. Hiring and Employment. (a) Background Checks. Fiserv shall not knowingly
permit any Fiserv employee to have access to the premises, records or data of
Client when such employee: (i) uses drugs illegally; or (ii) has been convicted
of a crime in connection with a dishonest act or a breach of trust, as set forth
in Section 19 of the Federal Deposit Insurance Act, 12 U.S.C. 1829 (a).
Consistent with Fiserv's employment practices, newly hired Fiserv employees: (x)
as from 1996, are required to pass a pre-employment criminal background check;
and (y) as from 1993, are required to pass a pre-employment drug screening. Upon
Client's reasonable written request and at its expense, Fiserv agrees to perform
additional reasonable background checks on those of Fiserv's employees who will
have access to Client facilities or Client Systems located at Client or Fiserv
facilities. The results of all such background checks shall be retained solely
by Fiserv.


(b) Equal Employment. Each party agrees that it shall not discriminate against
any employee or applicant for employment because of race, creed, color, age,
sex, national origin, marital status, liability for service in the armed forces,
disability due to veteran status, status as veteran of the Vietnam era, or the
handicapped, and it shall comply with all applicable requirements of the Equal
Opportunity Clause set forth in Executive Order 11246, as amended, and its
implementing instructions, as well as the Rehabilitation Act of 1973 and the
Vietnam Era Veterans' Readjustment Assistance Act of 1974.


6. Regulatory Agencies, Regulations and Legal Requirements. (a) Client Files.
Records maintained and produced for Client ("Client Files") may be subject to
examination by such Federal, State, or other governmental regulatory agencies as
may have jurisdiction over Client's business to the same extent as such records
would be subject if maintained by Client on its own premises. Client agrees that
Fiserv is authorized to give all reports, summaries, or information contained in
or derived from the data or information in Fiserv's possession relating to
Client when formally requested to do so by an authorized regulatory or
government agency in accordance with Section 3 (b) of this Agreement. Client
agrees to pay Fiserv its then-current rates as set forth in Exhibit 1 for all
research work resulting from regulatory requests, government agency requests,
and legal process requests such as subpoena or search warrant, whether issued
during or after the term of this Agreement.


(b) Compliance with Regulatory Requirements. Client agrees to comply with
regulatory and legal requirements applicable to Client's receipt of Fiserv
Services, which may include without limitation:


(i) submitting a copy of this Agreement to the appropriate regulatory agencies
prior to the date Services commence;
(ii) providing adequate notice to the appropriate regulatory agencies of the
termination of this Agreement or any material changes in Services;
(iii) retaining records of its accounts as required by regulatory authorities;
(iv) obtaining and maintaining, at its own expense, any Fidelity Bond required
by any regulatory or governmental agency; and
(v) maintaining, at its own expense, such casualty and business interruption
insurance coverage for loss
 
Fiserv Confidential

Page 5 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
of records from fire, disaster, or other causes, and taking such precautions
regarding the same, as may be required by regulatory authorities.


7. Warranties and Indemnification. (a) By Fiserv.


(i) Warranty. Fiserv represents and warrants that: (A) no contractual
obligations exist that would prevent Fiserv from entering into this Agreement;
(B) Fiserv has the requisite authority to execute, deliver, and perform Fiserv's
obligations under this Agreement; (C) Services will conform to the
specifications set forth in the Exhibits; (D) Fiserv will perform Client's work
accurately provided that Client supplies accurate data and information, and
follows the procedures described in all Fiserv provided documentation and
notices; (E) Fiserv personnel will exercise due care in provision of Services;
(F) functionality provided by the Fiserv System will enable Client to comply in
all material respects with Federal regulations generally applicable to Fiserv's
Clients in the industry in which the functionality is intended to be used; and
(G) Fiserv will comply with Federal regulations applicable to Fiserv's
performance of its obligations under this Agreement.


(ii) Indemnity. Fiserv shall defend and indemnify Client and hold it harmless
against any and all amounts payable by Client under any judgment, verdict, court
order or settlement entered or agreed in any third party claim or action that
alleges that the Fiserv System infringes a United States patent, copyright, or
other proprietary right of such third party ("Infringement Claim"). Client
agrees to notify Fiserv promptly of any Infringement Claim and grants Fiserv the
sole right to control the defense and disposition of all Infringement Claims.
Client shall provide Fiserv with reasonable cooperation and assistance in the
defense of any Infringement Claim. The obligations set forth in this paragraph
are Fiserv's entire liability and Client's sole and exclusive remedy for any
Infringement Claim.


(iii) Software Indemnity.


 
A.
Fiserv shall defend and indemnify Client and hold it harmless against any Third
Party claim or action alleging Use of Software infringes a patent, copyright, or
other proprietary right of such Third Party enforceable in the region or country
of the location of Software Use. Client agrees to notify Fiserv promptly in
writing of any such claim and grants Fiserv sole right to control the defense
and disposition of such claim at Fiserv's expense. Client will provide support
to Fiserv as requested to assist in such defense.



 
B.
If, as a result of such claim, Fiserv or Client is permanently enjoined from
using Software by a final, non-appealable decree or, in Fiserv's judgment, is
likely to be so enjoined, Fiserv, at its sole option and expense, may (i)
procure for Client the right to continue to use Software or (ii) provide a
replacement or modification for Software, that is non-infringing and continues
to function in accordance with the Documentation, so as to settle such claim. If
neither Software replacement or modification nor procurement of the right of
continued use is reasonably practical in Fiserv's sole opinion, Fiserv shall
discontinue and terminate the License for the infringing Software or Software
component upon written notice to Client and shall refund to Client the Total
License Fees paid for such Software or Software component to Fiserv. In making
this determination, Fiserv will give due consideration to all factors, including
financial expense. In no event shall Fiserv settle any such Third Party claim by
making an agreement which would cause Client to lose any right under this
Agreement without Client's prior written consent. In the event that such
terminated License relates to a component of Software which is deployed in
providing a dependent Service Client shall have the right to terminate such
Service without a termination fee being due.



 
C.
The foregoing subsection 7(a)(iii)B states Fiserv's entire liability and
Client's sole and exclusive remedy for the infringement of any copyrights,
patents, or other proprietary rights by Software or any part thereof, and Client
hereby expressly waives any other liabilities on the part of Fiserv arising
therefrom.



 
D.
Fiserv shall have no liability for any claim based upon:



 
(a)
Use of any part of Software in combination with materials or software not
provided or not specifically approved in writing by Fiserv; or

 
(b)
modifications made by Client or any Third Party.



THE WARRANTIES STATED ABOVE AND IN THE EXHIBITS, IF ANY, ARE LIMITED WARRANTIES
AND ARE THE ONLY WARRANTIES MADE BY FISERV. CLIENT ACKNOWLEDGES THAT IT HAS
INDEPENDENTLY EVALUATED THE FISERV SERVICES AND THEIR APPLICATION TO CLIENT'S
NEEDS. FISERV DOES NOT MAKE, AND CLIENT HEREBY
 
Fiserv Confidential

Page 6 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
EXPRESSLY WAIVES, ALL OTHER WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, AND FROM A COURSE OF DEALING
OR USAGE OR TRADE.


(b) By Client.


(i) Client represents and warrants that: (A) no contractual obligations exist
that would prevent Client from entering into this Agreement; (B) it has complied
with all applicable regulatory requirements; and (C) it has requisite authority
to execute, deliver, and perform this Agreement.


(ii) Client shall indemnify and hold harmless Fiserv, its officers, directors,
employees, and affiliates against: (A) any claims or actions arising out of the
use by Client of the Fiserv System and/or Software in a manner other than that
provided in this Agreement; (B) claims arising out of Client's instructions to
Fiserv to perform the Fiserv Services properly followed by Fiserv; and (C) any
and all claims by third parties through Client arising out of the performance
and non-performance of the Software and/or Fiserv Services by Fiserv, provided
that the indemnity listed in clause (C) hereof shall not preclude Client's
recovery of damages from Fiserv pursuant to the terms and subject to the
limitations of this Agreement.


(iii) Client shall use Fiserv Services only in conjunction with lawful purposes.
Client agrees not to use the Fiserv Services for any activities in violation of
any laws or regulations including but not limited to wrongful transmission of
copyrighted material, sending of threatening or obscene materials, or
misappropriation of exportation of trade or national secrets. Client is solely
responsible for ensuring that Client's use of Fiserv Services complies with all
applicable state and federal statutory and regulatory requirements.


(iv) As relates to eLending Services, notwithstanding anything else contained in
Exhibit E or the Agreement, in no event shall Fiserv be held liable for Client's
business processes and procedures that include the Fiserv eLending Services.


(v) Trademark and Intuit Services Content Indemnity Client will indemnify and
hold harmless Fiserv, its officers, directors, employees, designated supplier,
and affiliates against any claims or actions arising out of Fiserv' use of Marks
and/or Intuit Services Content as defined in Exhibit I of this Agreement and as
authorized by the terms of this Agreement.


(v) Client Warranties. Client represents and warrants that Intuit Services
Content provided to Fiserv is either original or that Client has the legal right
to provide such Intuit Services Content; and (b) Intuit Services Content doesn't
impair or violate any intellectual property or other rights of Fiserv or any
third party. Client will indemnify and hold harmless Fiserv, its officers,
directors, employees, designated supplier, and affiliates against any claims or
actions arising out of any breaches of the foregoing; or any improper use of
information gathered through any co-branded site as part of Fiserv Services.


(vi) Client acknowledges that access to the Web Services and WireXchange
Services shall be across public and private lines and that Fiserv has no control
over such lines or the information available from nonFiserv sources.


(vii) Client shall protect, indemnify and hold Fiserv harmless from and against
all costs, damages, expenses, claims, judgments, reasonable attorney's fees or
other liabilities arising out of Client's trademark use other than as provided
for in this Agreement.


8. Limitation of Liability.


(a) IN NO EVENT SHALL FISERV BE LIABLE FOR LOSS OF GOODWILL, OR FOR SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR TORT DAMAGES ARISING OUT OF OR RELATING
TO THIS AGREEMENT, REGARDLESS OF WHETHER SUCH CLAIM ARISES IN TORT OR IN
CONTRACT.


(b) EXCEPT FOR CLAIMS RELATED TO PROPRIETARY RIGHTS OR PAYMENT OBLIGATIONS,
NEITHER PARTY MAY ASSERT ANY CLAIM AGAINST THE OTHER RELATED TO THIS AGREEMENT
MORE THAN 3 YEARS AFTER SUCH CLAIM ACCRUED.


(c) FISERV'S AGGREGATE LIABILITY TO CLIENT FOR ANY AND ALL CLAIMS OR OBLIGATIONS
RELATING TO THIS AGREEMENT SHALL BE LIMITED TO THE GREATER OF 12 MONTHS SERVICES
FEES OR $3.5 MILLION (THE "CAP"). NOTWITHSTANDING THE FOREGOING, THE CAP SOLELY
WITH RESPECT TO CLAIMS ARISING FROM FISERV'S BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS UNDER SECTION 3 SHALL BE $8 MILLION.


(d) FISERV'S LIABILITY FOR ANY AND ALL CLAIMS OR OBLIGATIONS RELATING TO
INFRINGEMENT ACTIONS UNDER SECTION 7(a)(iii) SHALL NOT BE LIMITED BY THIS
SECTION 8.3.


(e) FISERV'S AGGREGATE LIABILITY FOR A DEFAULT RELATING TO THIRD PARTY EQUIPMENT
OR SOFTWARE PROVIDED UNDER THIS AGREEMENT OR
 
Fiserv Confidential

Page 7 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
ITS EXHIBITS SHALL BE LIMITED TO THE AMOUNT PAID BY CLIENT FOR SUCH EQUIPMENT OR
SOFTWARE..


(f) If in the sole judgment of Fiserv the total fees due or to become due to
Fiserv under this Agreement as contemplated an the Effective Date decreases by
15% or more at any time during the term of this Agreement, the amount of the
foregoing Caps shall be decreased ratably upon 30 days' prior written notice
from Fiserv to Client. In no event shall the Cap applicable to claims,
generally, be reduced below $2 million and in no event shall the Cap applicable
to Fiserv breach of the Section 3 confidentiality obligations be reduced below
$6.5 million.


9. Term and Termination. (a) Term. The initial term of this Agreement shall end
7 years following the date Fiserv Services are first used by Client in live
production. Unless written notice of non-renewal is provided by either party at
least 180 days prior to expiration of the initial term or any renewal term, this
Agreement shall automatically renew for additional term(s) of 2 years. Fiserv
shall initiate renewal discussions with Client 18 months prior to the expiration
of this Agreement's initial Term or any renewal term. This Agreement shall be
effective on the earlier of the Effective Date or the day services are first
provided to Client by Fiserv.


(b) Material Breach; Failure to Pay.


(i) Either party may terminate in part, the Fiserv Service and any or all
portions of the Exhibits to which the Fiserv Service relates in the event of a
material breach by the other party of its obligations with respect to such
Fiserv Service or under the related Exhibit, in each case, if such breach is not
cured following written notice stating, with particularity and in reasonable
detail, the nature of the claimed breach within the following applicable period
(x) 60 days solely with respect to Exhibit I to this Agreement, (y) 90 days for
other material breaches, or (z) such other period as may be specified in this
Agreement with regard to a specific Exhibit or material breach. For the
avoidance of doubt, the termination rights with respect to Client's failure to
pay is set forth in subsection (iii) below.


(ii) Either party may terminate in whole this Agreement in the event of a
material breach by the other party with regard to the other party's Information
or other intellectual property, or any other material breach which is also a
material breach of the entire Agreement or relationship between the parties; in
each case, if such breach is not cured following written notice stating, with
particularity and in reasonable detail, the nature of the claimed breach within
the following applicable period (x) 60 days solely with respect to Exhibit I to
this Agreement, (y) 90 days for other material breaches, or (z) such other
period as may be specified in this Agreement with regard to a specific Exhibit
or material breach. For the avoidance of doubt, the termination rights with
respect to Client's failure to pay is set forth in subsection (iii) below.


(iii) In the event any invoice not going through the dispute process described
in Section 2 (d) remains unpaid by Client 15 days after Fiserv provided written
notice of Client's failure to pay, Fiserv may terminate in whole or in part (a)
the Fiserv Service and any or all portions of the Exhibits to which the Fiserv
Service relates and/or Client's access to and use of such Fiserv Services if
such failure to pay relates to a particular Fiserv Service or related Fiserv
Services, or (b) this Agreement and/or Client's access to and use of Fiserv
Services, including applicable licenses as described in subsection 9 (j) if such
failure to pay relates to the Agreement in its entirety.


(c) Remedies. Remedies contained in this Section 9 are cumulative and are in
addition to the other rights and remedies available to Fiserv under this
Agreement, by law or otherwise.


(d) Defaults. If Client:


(i) fails to cure its material breach, or falls to pay amounts due, each as set
forth in Section 9(b);


(ii) deconverts any data or information from the Fiserv System either without
Fiserv's prior written consent or in violation of this Agreement; or (iii)
commits an act of bankruptcy or becomes the subject of any proceeding under the
Bankruptcy Code or becomes insolvent or if any substantial part of Client's
property becomes subject to any levy, seizure, assignment, application, or sale
for or by any creditor or governmental agency;


(iii) violates any of the License, or Use provisions of Exhibit M or related
Exhibits M - n or Non Assignment or confidentiality provisions of this Agreement
as relates to Software licensed pursuant to Exhibit M, and fails to remedy any
such breach within 5 days of notice thereof from Fiserv;


then, in any such event, Fiserv may, upon written notice, terminate this
Agreement, or the applicable Fiserv Service as described in Section 9 (b) above,
and be entitled to recover from Client as liquidated damages an amount equal to
the Termination Fees as set forth herein:


Page 8 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
Termination Fee Table:


Event of Termination of the Agreement in whole.
Termination fee for termination in any of years 1 through 5
Termination Fee for termination in any of years 6 or 7
Termination pursuant to Section 9 (b) herein
$5,000,000
$4,000,000
Termination pursuant to Section 9 (e) herein where such termination is to move
Services to a competitor of Fiserv's
$7,500,000
$6,000,000
Termination pursuant to Section 9 (e) herein generally, or where such
termination is due to merger with or acquisition of Client
$5,000,000
$4,000,000



The Termination Fee for termination of a particular Fiserv Service or Exhibit
shall be calculated by taking as the prorata share of the average Monthly
Services Fees for the Fiserv Service being terminated for the 6-month period
preceding the effective date of termination divided by the average Total Monthly
Services Fees for the Fiserv Services for the 6-month period preceding the
effective date of termination times the Termination Fee amount in the table
herein, Monthly Services Fees shall mean the Monthly Fees specific to the Fiserv
Services provided in Exhibit 1 to this Agreement and excluding pass-through
charges. Client agrees to reimburse Fiserv for any expenses Fiserv may incur,
including reasonable attorneys' fees, in taking any of the foregoing actions.


(e) Convenience; Early Termination. Client may at its option terminate the
Account Processing Services set forth Exhibits A and related A - n beginning in
June, 2012 with no Termination Fee and move such processing to Client's data
center or other Client designated data center, provided such data center is not
a managed facility of a Fiserv Competitor as set forth in Appendix 4 to this
Agreement and subject to the Client remaining current in its license and
maintenance obligations as set forth in Exhibits M and related M - n. If Client
terminates this Agreement or reduces or terminates Fiserv Services for any
reason other than pursuant to Section 9 (b)(i), Client shall pay a termination
fee based on the Termination Fee Table in this Section 9. For the avoidance of
doubt, the Termination Fee shall not apply to a normal attrition of volumes for
which Services are provided, provided that such attrition of volumes does not
also constitute a breach of Section 12(l) of the Agreement.


(f) Liquidated Damages. Client understands and agrees that Fiserv losses
incurred as a result of early termination of the Agreement would be difficult or
impossible to calculate as of the effective date of termination since they will
vary based on, among other things, the number of Clients using the Fiserv System
on
the date the Agreement terminates. Accordingly, the amounts set forth in
Sections 9 (d) and (e) represent Client's agreement to pay and Fiserv's
agreement to accept as liquidated damages (and not as a penalty) such amount for
any such termination.


(g) Duty to Mitigate. Each party shall use commercially reasonable efforts, and
will cooperate with the other party, to minimize any damages or other costs
resulting from termination hereunder.


(h) Termination Assistance Services. Promptly following Client giving or
receiving any notice of termination under this Agreement, Client, if it desires
Fiserv's assistance in affecting an orderly transition from Fiserv Services to
the services of itself or a third party during the termination assistance
service period ("Transition Services"), shall request such Transition Services.
The scope of Transition Services shall be mutually agreed in writing between the
parties. Client shall pay Fiserv at its then current contracted services rates,
as set forth in Exhibit 1, for the in scope Transition Services. Client shall
pay Fiserv at its then current published rates for those Transition Services
that are not in scope of or contemplated in this Agreement. Client shall also
pay to Fiserv all then due outstanding Fees, including, if any, Termination
Fees, Services Fees due, owing, or becoming due as part of Termination. Fiserv
shall not be obligated to perform any Transition Services prior to receipt of
all outstanding Fees from Client. In the event of termination by Fiserv for
Client's failure of Client to pay Fees, Client shall pay all Fees associated
with the Transition Services as well as the applicable Fiserv Services to be
provided through the projected date of termination, (hereinafter "End Date"), in
advance of Fiserv's provision of any such Services. In all other cases Client
payments for Fees shall continue in accordance with the Agreement. On the End
Date, Client shall make payment of all remaining Fees prior to Fiserv providing
Client's final customer data files.


(i) Deconversion Charges. Client agrees to pay Fiserv's then-current
deconversion charges in connection with Client's deconversion from the Fiserv
System. Upon termination or cancellation of the Card Services set forth in
Exhibit G, the Fiserv fee for deconversion is $2,500.00 and Client shall pay for
destruction or shipping of any plastic card stock and related materials owned by
Client in Fiserv's possession.


(j) For the avoidance of doubt, the provisions of the Agreement and its Exhibits
remain in full force and effect through and including the End Date. The quality
and level of performance through and including the End Date shall not be
degraded. After End Date, Fiserv shall, at Client's expense (1) answer questions
from Client regarding the terminated Services on an "as needed' basis and (2) 
 
Fiserv Confidential

Page 9 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
deliver to Client or destroy any remaining Client-owned reports, data and
documentation relating to the terminated Services still in Fiserv's possession.
Any programming required to provide such information to Client will be billed as
per Section 9(h) above.


(k) The termination of the Agreement or Exhibit M shall automatically, and
without further action by Fiserv, terminate and extinguish the license granted
under Exhibit M, and all rights in and to the Software System shall
automatically revert irrevocably to Fiserv. Fiserv shall have the right to
require Client cease use of the Software and Fiserv shall have the right to take
immediate possession of the Software System and all copies thereof wherever
located without further notice or demand.


(1) Upon any termination or expiration of Exhibit D, Client understands and
agrees that all rights of Customers with respect to the Products, BANKLINK
Software, and Fiserv trademarks related to such shall automatically cease and
terminate.


(m) Fiserv reserves the right, without any liability to Client or its Customers,
to terminate the telecommunication component of Exhibit D at any time upon prior
written notice to Client in the event the relationship between Fiserv and
applicable third party suppliers of services or products terminates, which
termination would adversely affect Fiserv's ability to perform this Exhibit. In
such event, Fiserv shall use commercially reasonable efforts to replace such
third party supply of telecommunication component to avoid adverse impact on
Fiserv's provision of the Services.


(n) Service Modifications. In connection with Fiserv' provision of WireXchange
Services, either party may terminate WireXchange Services, or any part thereof,
without Termination Fee, immediately upon notice to the other party of any
legislative, regulatory, or judicial (i) impairment of the provision thereof;
and/or (ii) restrictions or conditions that would materially affect the
integrity thereof.


(o) Project Service Termination. At Client's sole option, Client may terminate
any Work Order, Implementation Project, or Development Project upon 30 days
prior written notice to Fiserv, provided that Client agrees to pay Fiserv for
any Project Services Fees due, owing or becoming due for the Project Services
rendered prior to the effective date of termination. In no event shall Fiserv be
liable for refund of any Development Fees already paid by Client. However, with
regard to Implementation Fees, any applicable pre-paid and unearned fees shall
be returned to Client


(p) Holdover. Upon any termination or expiration of Exhibit B, Item Processing
Services provided subsequent to the initial End Date will be charged at
then-current fees being charged to Client, plus a holdover premium of 25% for
all Item Processing Services provided after the originally-scheduled End Date.


10. Dispute Resolution. (a) Informal. Before initiating arbitration or other
legal action against the other relating to a dispute herein, the parties agree
to work in good faith to resolve disputes and claims arising out of this
Agreement. To this end, either party may request in writing that within two
business days of receipt of a notice from either Party specifying the nature of
the dispute each party will designate an officer or other management employee
with authority to bind such party to meet to resolve the dispute or claim. If
the dispute is not resolved within 15 days of the commencement of informal
efforts under this paragraph, either party may request in writing that within
two business days of receipt of a notice from either Party specifying the nature
of the dispute escalate the issue to a higher level of management employee
within each party to work in good faith to resolve the dispute or claim. If the
dispute is not resolved within 10 days of the commencement of this second level
of informal effort under this subsection 10 (a), either party may pursue formal
dispute resolution. This paragraph will not apply if. (i) expiration of the
applicable time for bringing an action is imminent; or (ii) injunctive or other
equitable relief is necessary to protect a party's proprietary rights.
 
(b) Arbitration. Except with respect to disputes arising from a misappropriation
or misuse of either party's proprietary rights, any dispute or controversy
arising out of this Agreement or its interpretation that is not resolved under
Section 10(a), may be submitted to and resolved by arbitration under the then
prevailing rules of Judicial Arbitration and Mediation Services, Inc. (JAMS). A
party seeking arbitration shall submit written notice of its request for
arbitration to the other party, setting forth the specifics of the claim being
made. If the parties agree to arbitrate such dispute, a formal demand for
arbitration shall be submitted to JAMS by such requesting party. The arbitration
shall be heard before an arbitrator mutually agreeable to the parties; provided,
that if the parties cannot agree on the choice of arbitrator within 10 days
after the parties agree to arbitrate, then the arbitration shall be heard by 3
arbitrators, 1 chosen by each party, and the third chosen by those 2
arbitrators. The arbitrators will be selected from a panel of persons having
experience with and knowledge of information technology and at least 1 of the
arbitrators selected will be an attorney. Discovery shall not be permitted. A
hearing on the merits of all claims for which arbitration is sought by either
party shall be commenced not later than 60 days from the date demand for
arbitration is submitted to JAMS. The arbitrator(s) must render a decision
within 10 days after the conclusion of such hearing. Any award in such
arbitration shall be final
 
Fiserv Confidential

Page 10 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
and binding upon the parties and the judgment thereon may be entered in any
court of competent jurisdiction.


(c) Applicable Law. The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§1-16 and the Federal Rules of Evidence. The
arbitrators shall apply the substantive law of the State of Pennsylvania,
without reference to provisions relating to conflict of laws. The arbitrators
shall not have the power to alter, modify, amend, add to, or subtract from any
term or provision of this Agreement, nor to grant any extension, renewal, or
continuance of this Agreement. The arbitrators shall have the authority to grant
any legal remedy available had the parties submitted the dispute to a judicial
proceeding.


(d) Situs. If arbitration is used to resolve any disputes between the parties,
the proceedings to resolve any such dispute shall be held in Harrisburg,
Pennsylvania.


11. Audit. (a) General. Fiserv employs an internal auditor responsible for
ensuring the integrity of its processing environments and internal controls. In
addition, Fiserv provides for periodic independent audits of its operations,
which shall include an annual SAS-70 Type II audit to the extent required by law
or regulation. Fiserv shall provide Client with a copy of such independent audit
report of the Fiserv service center providing Services within a reasonable time
after its completion, where such time shall not exceed [ 30 days ]. Fiserv will
meet with Client within a reasonable period of time after receipt of Client's
written request to review deficiencies, if any, noted in such audit report.
Fiserv will develop and implement an action plan to address and resolve any
material deficiencies within a commercially reasonable time at Fiserv's expense.


(b) Regulatory. As specifically permitted by law and regulation, Fiserv
acknowledges and agrees that regulators shall be permitted to audit Fiserv's
performance under this Agreement at any time during Fiserv's normal business
hours.


(c) Billing Records. Upon Client's reasonable request in writing, Fiserv shall
provide Client with documentation supporting the amounts invoiced by Fiserv
hereunder for the 12-month period preceding such Client request. If such
documentation reveals the amounts paid to Fiserv exceed the amounts to which
Fiserv is entitled and such amounts are independently verified, Fiserv shall
promptly remit the amount of such overpayment.


(d) Regulatory Reported Issue. In the event Client's regulator identifies an
area of deficiency in Client's business operations that is directly provided by
Fiserv through Fiserv Services and requires Client to obtain an independent
audit of such function or service, or if such regulator issues a criticism or
directive that Client reasonably believes requires an independent audit of such
function or service, Client shall have the right to request that Fiserv have
such deficiency included in Fiserv's next SAS70 type II audit if such audit is
to begin within [ 90 ] days of Client's and Fiserv's mutual written agreement of
the scope, or Fiserv shall initiate a targeted audit of such function or service
for the specific issue(s) raised by the regulator within [ 90 ] days of Client's
and Fiserv's mutual written agreement of the scope at Client's expense. In such
event, Client and Fiserv shall mutually agree upon the scope of such audit,
ensuring that such scope is consistent with the direction of the regulator.
Fiserv shall review the results of such audit with Client for the purpose of
addressing Client's regulator's claim of deficiency. Fiserv will develop and
implement an action plan to address and resolve any material deficiencies within
a commercially reasonable time at Fiserv's expense.


12. Services Terms.  (a) General. This Section 12 shall apply to the following
Services, and any other processing Services, to the extent any such Services are
added as Exhibits to this Agreement:
 
•
Account Processing Services

 
•
Item Processing Services

 
•
Item Processing Disaster Recovery Services

 
•
EFT Services

 
•
iLINK Products and Services

 
•
eLending Services

 
•
WireXchange Services

 
•
Card and Fulfillment Services

 
•
Web Hosting Services

 
•
E-Commerce Services

 
•
Consumer Advantage Services



(b) Additional Services.


(i) Implementation Services. For the fees, if any, set forth in the Exhibits,
Fiserv will provide Implementation Services to the extent applicable to the
Services. "Implementation Services" means services: (A) to convert Client's
existing applicable data and/or information to the Services, and/or (B) to
implement the Services. Client agrees to provide all necessary cooperation,
information and assistance in connection with Implementation Services to
facilitate conversion and/or implementation. Client is responsible for all pre
approved out-of-pocket expenses reasonably incurred by Fiserv in connection with
Implementation Services.


(ii) Training Services. To the extent applicable to the Fiserv Services, Fiserv
shall provide training, training aids, user manuals, and other documentation for
Client's use as Fiserv finds necessary to enable
 
Fiserv Confidential

Page 11 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
Client personnel to become familiar with Fiserv Services, for the fees, if any,
set forth in the Exhibits. If requested by Client, classroom training in the use
and operation of Fiserv Services will be provided at a training facility as
mutually agreed between the parties.


(c) Fiserv Obligations.


(i) Client Policies. While assigned to provide Services at a Client location or
otherwise visiting Client's facilities, Fiserv employees will: (A) comply with
Client's reasonable safety and security procedures and other reasonable Client
rules applicable to Client personnel at those facilities to the extent all such
procedures and rules are provided to Fiserv in writing and in advance, (B)
comply with all reasonable requests of Client personnel, as applicable,
pertaining to personal and professional conduct, and (C) otherwise conduct
themselves in a professional and businesslike manner.


(ii) Changes. Fiserv may make changes in its methods of delivering the Services,
including but not limited to operating procedures, type of equipment or software
resident at, and the location of Fiserv's service center(s). Fiserv will notify
Client prior to implementing any material change that affects Client's normal
operating procedures, reporting, or internal service costs. For clarity, Fiserv
is obligated by this Agreement to perform the Services in accordance with the
Exhibits. Fiserv will use commercially reasonable efforts to minimize any impact
of such changes upon its Clients generally, including the conduct of reasonable
investigation to determine the likely impact of the changes. Client will
participate in applicable testing upon Fiserv's prior written request and based
on a scope mutually agreed in writing between the parties.


(iii) Client Systems Access. If Fiserv accesses Client Systems, Fiserv will: (A)
use this access only to provide Fiserv Services to Client; and/or (B) ensure
that the Fiserv System includes up-to-date anti-viral software designed to
prevent viruses from reaching Client Systems through the Fiserv System.


(iv) Fiserv shall provide procedures and operating instructions for use of
Services and the Fiserv System.


(d) Client Obligations.


(i) Procedures. Client agrees to comply with Fiserv's procedures and operating
instructions for use of Services and the Fiserv System.


(ii) Client caused errors. Client agrees that Client shall be solely responsible
for Service problems caused by Client's alterations or modifications to the
Services, misapplication or misuse of Services, use of the Services other than
as specified in Section 13 (d) (i) above or by Client's failure to perform
responsibilities listed under the Client Responsibilities section of the
Exhibits as applicable.


(iii) Communication Lines, Terminals, Equipment Software. Client will provide or
procure from Fiserv at Client's expense all communication lines, terminals,
equipment, computer software, and interface devices (collectively, "Client
Equipment") required to access the Fiserv System and to transmit and receive
data and information between Client's location(s), Fiserv's service center(s),
and/or other necessary location(s). All Client Equipment is subject to approval
by Fiserv and shall be compatible with the Fiserv System. If Client has elected
to provide such items itself, Fiserv shall provide Client with a list of
compatible equipment and software. Client agrees to pay Fiserv's standard fee
for recertification of the Fiserv System resulting from Client's use of
non-compatible Client Equipment. If Fiserv provides such items, Client agrees to
pay charges relating to the installation and use of Client Equipment as set
forth in the Exhibits or, if not set forth in the Exhibits, as is reasonably
agreed to between the parties.


(iv) Input. Client shall be solely responsible for the input, transmission, or
delivery to and from Fiserv (whether delivered to or from Client site(s) or any
applicable clearinghouse, regulatory agency, or Federal Reserve Bank) of all
information and data required by Fiserv to perform Services unless Client has
retained Fiserv to handle such responsibilities, as specifically set forth in
the Exhibits. The information and data shall be provided in a format and manner
approved by Fiserv. Client shall determine and be responsible for the
authenticity and accuracy of all information and data submitted to Fiserv.


(v) Client Personnel. Client shall designate appropriate Client personnel for
training in the use of the Services, shall supply Fiserv with reasonable access
to Client's site during normal business hours for Implementation Services, and
shall cooperate  with Fiserv personnel in their performance of Services.


(vi) Client Review. Client shall review all reports furnished by Fiserv for
accuracy, and shall work with
 
Fiserv Confidential

Page 12 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
Fiserv to reconcile any out of balance conditions or discrepancies.


(vii) Client Systems. Client shall ensure that Client Systems: (A) are capable
of passing and/or  accepting data from and/or to the Fiserv System, and (B)
include up-to-date anti-viral software designed to prevent viruses from reaching
the Fiserv System through Client Systems.


(viii) Client shall provide advance written notice to Fiserv of Client's
reasonable safety and security procedures and other reasonable Client rules
applicable to Fiserv personnel while at Client facilities.


(ix) With respect to each exhibit pursuant to which Client provides access to
Fiserv Services to Customers, Client shall be responsible for the performance or
non-performance by each Customer of all Customer obligations under the
agreements between Client and such Customer, and shall be primarily liable to
Fiserv for all actions and omissions of each such Customer.


(e) Disaster Recovery.


(i) General. Fiserv maintains a disaster recovery plan ("Disaster Recovery
Plan") for each Service. A "Disaster" shall mean any unplanned interruption of
the operations of or inaccessibility to Fiserv's service center in which Fiserv,
using reasonable judgment, requires relocation of processing to a recovery
location. Fiserv shall notify Client as soon as possible after the occurrence of
a Disaster and shall comply with the Disaster Recovery Plan. Fiserv shall move
the processing of Client's standard services to the extent such Services are
affected by such Disaster, to a recovery location as expeditiously as possible
and shall coordinate the cut-over to back-up telecommunication facilities with
the appropriate carriers. Client shall maintain adequate records of all
transactions during the period of service interruption and shall have personnel
available to assist Fiserv, with any actions required of Client provided such
actions can be performed at Clients location, in implementing the switch-over to
the recovery location. During a Disaster, optional or on-request services shall
be provided by Fiserv only to the extent adequate capacity exists at the
recovery location and only after stabilizing the provision of base services.


(ii) Communications. Fiserv shall work with Client to establish a plan for
alternative communications in the event of a Disaster.


(iii) Disaster Recovery Test. Fiserv shall test the Disaster Recovery Plan
annually. Client agrees to participate in and assist Fiserv with such test, if
requested by Fiserv. Upon Client's written request or as mutually agreed between
Client's information security officer or designee and Fiserv's relationship
manager, test results will be made available to Client's management, regulators,
auditors, and insurance underwriters.


(iv) Client Plans.  Fiserv agrees to release information necessary to allow
Client's development of a disaster recovery plan that operates in concert with
the Disaster Recovery Plan.


(v) No Warranty. Client understands and agrees that the Disaster Recovery Plan
is designed to minimize, but not eliminate, risks associated with a Disaster
affecting Fiserv's service center(s). No performance measures, standards, or
service level agreements shall be applicable for the duration of a Disaster.
However, in the performance of any Services at a recovery site during any period
of disaster recovery, Fiserv will employ commercially reasonable efforts to
perform such Services correctly. Client maintains responsibility for adopting a
disaster recovery plan relating to disasters affecting Client's facilities and
for securing business interruption insurance or other insurance necessary for
Client's protection.


(f) Lost Records. If Client's records or other data submitted for processing are
lost or damaged as a result of any failure by Fiserv, its employees, or agents
to exercise reasonable care to prevent such loss or damage, Fiserv's liability
on account of such loss or damages shall not exceed the reasonable cost of
reproducing such records or data from exact duplicates thereof in Client's
possession.


(g) Termination.


(i) Return of Client Files. Upon expiration or termination of this Agreement or
any Exhibit, Fiserv shall furnish to Client such copies of Client Files as
Client may request in an industry standard format supported by Fiserv, and shall
provide such information and assistance as is reasonable and customary to enable
Client to deconvert from the Fiserv System; provided, however, that Client
consents and agrees and authorizes Fiserv to retain Client Files until: (A)
Fiserv is paid in full for all amounts due and all Fiserv Services provided
through the date such final Client Files are returned to Client; (B) Fiserv is
paid in accordance with section 9 h Termination Assistance for the services
necessary to return such Client Files; (C) if this
 
Fiserv Confidential

Page 13 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
Agreement or applicable Exhibit is being terminated, Fiserv is paid any
applicable termination fee pursuant to Section 9(d) or (e); and (D) Client has
returned or destroyed all Fiserv Information in accordance with Section 3(b).
Unless directed by Client in writing to the contrary, Fiserv shall be permitted
to destroy Client Files any time after 30 days from the final use of Client
Files for processing.


(ii) Miscellaneous.  Client is responsible for the deinstallation and return
shipping of any Fiserv-owned equipment located on Client's premises


13. General.


(a) Non-assignment. In the event of the sale of 50% or more of Client's common
stock, or the sale of all or substantially all of Client's assets, or in the
event of any merger in which Client is not the surviving organization, Client
may transfer this Agreement with any of its Exhibits upon (a) Fiserv's prior
written consent (which consent Fiserv shall not unreasonably withhold, provided
such acquirer is not a competitor of Fiserv set forth in Appendix 4 and provided
Client has executed an assignment and assumption agreement of the type and form
attached as Appendix 5) and (b) payment of additional license fees for such
transfer, if applicable, at the rates set forth herein or if not so stated at
Fiserv's then-current rates.


(b) Binding Agreement; Assignment. This Agreement is binding upon the parties
and their respective successors and permitted assigns. Except as otherwise
provided herein, neither this Agreement, the licenses provided pursuant to
Exhibit M, nor any interest may be sold, assigned, transferred, pledged, or
otherwise disposed of by Client, whether pursuant to change of control, by
operation of law or otherwise, without Fiserv's prior written consent which
shall not be unreasonably withheld or unduly delayed. Client agrees that Fiserv
may subcontract any Services to be performed hereunder; provided that any such
subcontractors shall be required to comply with all applicable terms and
conditions of this Agreement, such subcontractor(s) shall be on-shore unless
Fiserv and Client mutually agree otherwise, and Fiserv shall remain primarily
liable for the performance of any such subcontractors.


(c) Entire Agreement; Amendments. This Agreement, including its Exhibits and
Appendices (if any), which are expressly incorporated herein by reference,
constitutes the complete and exclusive statement of the agreement between the
parties as to the subject matter hereof and supersedes the Letter of Engagement
dated July 23, 2008 and its extension and the Confidentiality and Non-disclosure
Agreement dated April 1, 2008 each executed between the parties, and all other
previous agreements with respect thereto. Each party hereby acknowledges that it
has not entered into this Agreement in reliance upon any representation made by
the other party not embodied herein. Modifications of this Agreement must be in
a writing which follows the Change Control Policy of this Agreement and signed
by duly authorized representatives of the parties. In the event the provisions
of any Exhibit conflict with the provisions of this Agreement, this Agreement
shall control unless the applicable Exhibit expressly provides that its
provisions control.


(e) Severability. If any provision of this Agreement is held to be unenforceable
or invalid, the other provisions shall continue in full force and effect.


(f) Governing Law; Jury Trial Waiver. This Agreement will be governed by the
substantive laws of the State of Pennsylvania without reference to provisions
relating to conflict of laws. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement. Both parties
agree to waive any right to have a jury participate in the resolution of any
dispute or claim between the parties or any of their respective affiliates
arising under this Agreement.


(g) Force Majeure. Neither party shall be responsible for delays or failures in
performance resulting from acts of God, acts of civil or military authority,
fire, food, strikes, war, epidemics, pandemics, shortage of power, or other acts
or causes reasonably beyond the control of that party. For clarity, failure of
either party's subcontractors to perform shall not be considered a Force Majeure
event. Each party shall take commercially reasonable steps to mitigate the
impact of a Force Majeure event. The party experiencing the force majeure event
agrees to give the other party notice promptly following the occurrence of a
force majeure event, and to use diligent efforts to recommence performance as
promptly as commercially practicable. In the event that Fiserv is unable to
resume the affected Service in 30 days, Client may, at its option treat such
failure as a breach entitling Client to terminate the affected Service in a
manner provided in Section 9 (b) without payment of termination fees pursuant to
Section 9 of this Agreement.


(h) Notices. Any written notice required or permitted to be given hereunder
shall be given to:



 
For Fiserv:
President CBS WW
   
600 Colonial Center Parkway
   
Lake Mary, FL 32746
       
With copy to
Fiserv General Counsel
   
255 Fiserv Drive
   
Brookfield, WI 53045
       
For Client:
Chairman/President/CEO

 
Fiserv Confidential

Page 14 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 

   
3801 Paxton Street
   
Harrisburg, PA 17111
       
With copy to:
Chief Operating Officer
   
3801 Paxton Street
   
Harrisburg, PA 17111



by: (i) Registered or Certified Mail, Return Receipt Requested, postage prepaid;
(ii) confirmed facsimile; or (iii) nationally recognized overnight courier
service to the other party at the addresses listed on the cover page or to such
other address or person as a party may designate in writing. All such notices
shall be effective upon receipt.


(i) No Waiver. The failure of either party to insist on strict performance of
any of the provisions hereunder shall not be construed as the waiver of any
subsequent default of a similar nature.


(j) Prevailing Party. The prevailing party in any arbitration, suit, or action
brought against the other party to enforce the terms of this Agreement or any
rights or obligations hereunder, shall be entitled to receive its reasonable
costs, expenses, and reasonable attorneys' fees of bringing such arbitration,
suit, or action.


(k) Survival. All rights and obligations of the parties under this Agreement
that, by their nature, do not terminate with the expiration or termination of
this Agreement shall survive the expiration or termination of this Agreement,
including but not limited to the rights and obligations of the parties described
in Sections 3(b); 4(a); 8; 9(h); 10; 12(g).


(1) Exclusivity. Client agrees that Fiserv shall be the sole and exclusive
provider of the services that are the subject matter of this Agreement. For
purposes of the foregoing, the term "Client" shall include Client affiliates.
Client agrees not to enter into an agreement with any other entity to provide
these services (or similar services), and not to perform these services (or
similar services) for itself, during the term of this Agreement (i) without
Fiserv's prior written consent or (ii) unless terminated under the provisions of
the Agreement. If Client acquires another entity, the exclusivity provided to
Fiserv hereunder shall apply with respect to the level or volume of services
being provided by Fiserv immediately prior to the signing of the definitive
acquisition agreement relating to such acquisition and shall take effect with
respect to such acquired entity as soon as practicable after expiration or
Client's choice for earlier termination of such acquired entity's previously
existing arrangement for these services. For clarity, this does not require
Client to terminate such existing arrangement early. If Client is acquired by
another entity, the exclusivity provided to Fiserv hereunder shall apply with
respect to the level or volume of services provided immediately prior to the
signing of the definitive acquisition agreement relating to such acquisition and
shall continue with respect to the level or volume of such services until any
termination or expiration of this Agreement.


(m) Recruitment of Employees. Neither party shall, without the other party's
prior written consent, directly or indirectly, solicit for employment or hire
any Restricted Employee (as defined herein) within the 12-month period starting
on the earlier of. (i) termination of such Restricted Employee's employment, or
(ii) termination or expiration of this Agreement. "Restricted Employee" means
any former or current employee of a party of whom the other party became aware
or came into contact with during Fiserv's provision of Services under this
Agreement. This restriction shall not preclude either party from hiring
Restricted Employees of the other party who respond to a public advertisement
not targeted at such Restricted Employees.


(n) Publicity. Client and Fiserv shall have the right to make general references
about each other and the type of services being provided hereunder to third
parties, such as auditors, regulators, financial analysts, and prospective
customers and Clients, provided that in so doing Client or Fiserv does not
breach Section 3 of this Agreement. The parties may mutually agree on a press
release relating to the execution of this Agreement. In conjunction with this,
the party initiating such release shall give the other party a reasonable
opportunity to review and approve the content thereof prior to its release.


(o) Client agrees in using Fiserv's trademarks to adhere to the rules and
regulations for trademark use and to abide by any graphic standards provided by
Fiserv to Client. All packages, labels, designs, descriptive material, user
manuals and advertising of every type developed by Client that includes any such
trademarks, shall be subject, at Fiserv's request, to Fiserv's prior approval.
Advertising and other materials developed and distributed by Fiserv may be used
by Client without Fiserv's prior approval. Client shall not use such trademarks
with or without any word or words, as part of its corporate name, or any similar
name that might, when either written or spoken, be confused with such
trademarks. Fiserv expressly reserves all rights related to such trademark use,
including without limitation, all good will associated therewith.


(p) Fiserv agrees in using Client's trademarks to adhere to the rules and
regulations for trademark use and to abide by any graphic standards provided by
Client to Fiserv. All packages, labels, designs, descriptive material, user
manuals and advertising of every type developed by Fiserv that includes any such
trademarks, shall be subject, at Client's request, to Client's prior approval.
Advertising and other materials developed and distributed by Client
 
Fiserv Confidential

Page 15 of 250

--------------------------------------------------------------------------------


Fiserv [fiservlogo.jpg]
 
may be used by Fiserv without Client's prior approval. Fiserv shall not use such
trademarks with or without any word or words, as part of its corporate name, or
any similar name that might, when either written or spoken, be confused with
such trademarks. Client expressly reserves all rights related to such trademark
use, including without limitation, all good will associated therewith.


(q) Independent Contractors. Client and Fiserv expressly agree they are acting
as independent contractors and under no circumstances shall any of the employees
of one party be deemed the employees of the other for any purpose. This
Agreement shall not be construed as authority for either party to act for the
other party in any agency or other capacity, or to make commitments of any kind
for the account of or on behalf of the other except as expressly authorized
herein.


(r) No Third Party Beneficiaries. No third party shall be deemed to be an
intended or unintended third party beneficiary of this Agreement.


(s) Ongoing Relationship Management. Client and Fiserv shall designate a
relationship manager for the term of the Agreement. Such designated Fiserv and
Client relationship managers will review, either in person or via telephone,
information regarding the performance under this Agreement, including the
Monthly Reports as defined in Exhibit 2. The date, time, and location of the
reviews shall be by mutual agreement between the parties.


(t) Insurance. During term of this Agreement, Fiserv will, at its own expense,
carry and maintain the insurance coverage specified below (all monetary values
are in United States Dollars) with insurance companies rated A-VIII or higher by
A. M. Best Company, or if no longer available, a similar rating company:


 
i.
Workers Compensation in compliance with statutory limits.

 
ii.
Employers Liability ("EL") with limits of $1,000,000/$1,000,000, $1,000,000.
 

 
iii.
Commercial General Liability ("CGL") with limits of $1,000,000 per occurrence
and $2,000,000 general aggregate for bodily injury, personal injury and property
damage. Coverage shall include contractual liability, products and completed
operations, independent contractors.

 
iv.
Automobile Liability ("AL") covering liability arising out of any auto (owned,
hired and non owned) if used in connection with Services to be performed under
this Agreement with combined single limits for bodily injury and property damage
of $1,000,000 per occurrence.

 
v.
Umbrella Liability excess of CGL, EL and AL on an occurrence form with limits of
$5,000,000 per occurrence and aggregate.

 
vi.
Commercial Crime insurance providing employee theft coverage for financial loss
sustained by Client caused by the dishonesty of Vendor's employees in the
servicing of this Agreement with limits of $5,000,000 per occurrence.



Upon request, Fiserv will cause to have furnished to Client certificate(s) of
insurance that evidence that all insurance required under this Agreement is in
force, such certificate to stipulate that the insurance will not be canceled or
materially changed while this Agreement is in effect without thirty (30) days
prior written notice to COMMERCE.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.


For Client:
For Fiserv:
   
Commerce Bank Harrisburg, N.A.
Fiserv Solutions, Inc.
By: /s/ Gary L. Nalbandian
By: /s/ Tony Catalfano
Name: Gary L. Nalbandian
Name: Tony Catalfano
Title: Chairman/President/CEO
Title: President
                Fiserv Confidential 
 Page 16 of 250

--------------------------------------------------------------------------------